Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered.
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertion of “As to Chapman, it relies explicitly on agents. Further, Chapmans lacks evidence as to the master plan "actions" being generated. In other words, Chapman lacks a planner that generates master plan actions. Rather, Chapman is concerned with parameters (primary component appears to be parameters),” Examiner respectfully disagrees. The present claim requires “executing a hybrid planner using a deterministic model in a Planning Domain Definition Language (PDDL) to generate a plan for rigsite operations performed using rigsite equipment that integrates the operational data of the operational file to 15make the plan non-deterministic,” wherein Chapman does not disclose PDDL. Chapman discloses generating a plan for rigsite operations performed using rigsite equipment that integrates the operational data to make the plan non-deterministic. Chapman discloses in at least [0193] creating and utilizing a master plan in a drilling automation system. Paragraphs [0191-0193] discloses that the master plan of Chapman is used to control how to drill a section or stand of a pipe proceeds, as well as tripping schedules and drilling parameters. The drilling automation system is initialized using the master plan at the planned depth and follows the plan to initiate the drilling operation. The Chapman reference goes beyond merely identifying parameters, but additionally discloses the plan to 
Regarding Applicant’s assertion of “Further at para. 0191, Chapman indicates that the master plan includes branches for contingencies such that choices are being considered and resolved explicitly via the master plan. Such an approach is contrary to the deterministic nature of a PDDL model” Examiner respectfully disagrees. Primarily, Examiner is not relying on Chapman for teachings related to contingencies, nor is Examiner relying on Chapman to teach PDDL. Assuming arguendo, the present claims integrate non-determinism (uncertainty) into the deterministic model plan for the planning domain. Similarly, Chapman accounts for the uncertainty of real world drilling processes by introducing contingencies related to uncertainty and randomness. Furthermore, Examiner has introduced the Quintero reference to incorporate teachings related to PDDL. Therefore, Examiner respectfully maintains the Chapman reference.
Regarding Applicant’s assertion of “As to Fig. 4 of Chapman, there are "states" and "transitions". The logic as to such states and transitions does not comport with the subject matter of claim 50.  For example, in Fig. 4 of Chapman there is a state called "WaitingABit", and there are transitions labelled "pause". So, does time pass while in occupancy of a state or during a transition? And how does one know which? Also, note that "WaitingABit" is the only response to a failure message (and failure is only possible during searching). This means that the agent is equipped only with the ability to respond to failure by trying again, repeatedly, without the means to escape that behavior. Ultimately, such an agent becomes solipsistic and neither requests or responds to external intervention,” Examiner respectfully disagrees. Primarily, Examiner is not relying on the teachings of Fig. 4 to teach the present claims. Even assuming arguendo, Figs. 15-16 of Chapman discloses sequential, durative phases of operation. For example, the “Go-on-bottom” phase and “drill-ahead” phases are analogous to the claimed sequential, durative actions of the claimed invention. Therefore, Examiner maintains the Chapman reference. 
Regarding Applicant’s assertions in view of the Khromov, Steinke, and other prior art references, these references are not utilized to reject the present claims. Therefore, Applicant’s arguments are moot. See the detailed rejection below.
Therefore, the claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 54 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 54 and 59, the bounds of the claim are unclear. The limitation of “wherein the deterministic model specifies rates of penetration for multiple stands that are to be drilled such that drill bit wear does not reach zero mid-way through drilling of one of the multiple stands” renders the claim combination unclear because it is unclear what operation occurs such that the bit wear “reaches zero mid-way” during drilling. A new drill bit has a measured wear of “zero” because there has been no wear on the bit and a drill bit that is in the process of drilling would not have a bit wear measure of “zero.” This statement is supported by [0112, 0123-0124] of the published, instant specification, which disclose that upon wear of a drill bit, a new drill bit is applied and the bit wear is reset to zero. Therefore, it is unclear what occurs to a drill bit that is in the process of penetration for multiple stands such that it reaches zero mid-way through the drilling process. Although this is disclosed in [0106], this cited portion of the specification is inconsistent with the teachings of above cited [0112, 0123-0124] and what a person 
For the sake of compact prosecution, Examiner is interpreting the claim as though the deterministic model specifies a rate of penetration based on the bit wear during the drilling of the stands. 
Therefore, claims 54 and 59 are rejected under 35 USC 112(b).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment filed 05/14/2021 is objected to under 35 USC 132(a) because it introduces new matter into the disclosure. The added material that is not supported by the original disclosure is as follows: 
Regarding claims 50, 55, and 60, the claims introduce new matter into the disclosure. The limitation of “wherein the operational data comprise conditions that comprise 10sensor-based authorization 
Regarding claims 54 and 59, the claims introduce new matter into the disclosure. The limitation of “wherein the deterministic model specifies rates of penetration for multiple stands that are to be drilled such that drill bit wear does not reach zero mid-way through drilling of one of the multiple stands” is not supported by the original disclosure. Paragraphs [0139, 0140, 0142] of the original, published disclosure describes utilization of a deterministic model of the behavior of the system. There is no clear link between 
Dependent claims 51-54 and 56-59 are rejected due to dependency on rejected base claims 51 and 55. 
Therefore, claims 50-60 are rejected under 35 USC 112(a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50-53, 55-58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 20130231787 A1) in view of Quintero et al. (Control of Autonomous Mobile Robots with Automated Planning, 2011).

Regarding claim 50, Chapman teaches a method comprising: generating an operational file that comprises operational data for sequential durative actions (paragraph [0060] teaches the dynamic phase machines include a number of software components for each phase-specific constraints used to limit the operations performed by the agents, wherein the contextual data associated with the master plan is stored as XML files, wherein paragraph [0189] teaches a master plan for an automated i.e. sequential); see also: [0014-0019, 0048, 0108, 0150]),
wherein the operational data comprise conditions that comprise 10sensor-based authorization conditions ([0048] teaches the system can selectively transition from a first phase to a second phase based on an acceptance of the survey data against the acceptance criteria, as well as in [0131-0132] teach real time data is collected from sensors and downhole measurements for use in initially examining the overall system; see also: [0042, 0048, 0053, 0131]), 
sensor-based confirmation conditions and sensor-based timeout conditions ([0048] teaches the system can selectively transition from a first phase to a second phase based on an acceptance of the survey data against the acceptance criteria, such as in [0117] teaches the survey can confirm the BHA is free and transition to another phase, as well as in [0073-0075] teach if the system cannot be validated before a timeout (i.e. timeout condition), the failure officially occurs and the system transitions to a waiting state, and wherein [0042] teaches the phase machines and automation system receive data from external sensors and other data acquisition hardware associated with the process and perform the processes associated with the phase machines; see also: [0053, 0131]);
executing a hybrid planner using a deterministic model… to generate a plan for rigsite operations performed using rigsite equipment that integrates the operational data of the operational file to 15make the plan non-deterministic (paragraph [0060] teaches the dynamic phase machines include a number of software components for each phase-specific constraints used to limit the operations performed by the agents, wherein the contextual data associated with the master plan is stored as XML files, wherein [0053-0055] teaches a deterministic network (i.e. model) connected to the automation system that is implemented as a computer to control one or more of the drilling rig control systems, and wherein the deterministic network is connected via secure bridge to a non-deterministic network), 
wherein the deterministic model specifies deterministic behavior, without uncertainty, for actions that comprise the sequential durative actions and a final action (paragraphs [0053-0054] i.e. time independent state); see also: Figs. 1 and 5, and wherein [0117-0118] teaches a plurality of agents and phases that end in a “Finished Phase” after the drill reaches the “Kelly Down” point; Examiner’s Note: As a deterministic process can be defined by the fact that each input produces an identical, known output for each respective input, such that a deterministic function, by nature, does not have uncertainty. In contrast, a non-deterministic network introduces uncertainty into a model.),
wherein each of the sequential durative actions is associated with a corresponding event having an expected detectable physical effect as a requisite, subject to one or more of the conditions of the operational file, for 20progressing to a subsequent one of the sequential durative actions or the final action (paragraph [0060] teaches the dynamic phase machines include a number of software components for each phase-specific constraints used to limit the operations performed by the agents, wherein the contextual data associated with the master plan is stored as XML files, ([0048] teaches the system can selectively transition from a first phase to a second phase based on an acceptance of the survey data against the acceptance criteria (i.e. one or more of the conditions), such as in [0117-0118] teach the survey can confirm the BHA is free and transition to another phase, as well as verifying the drilling path prior to enabling a transition to another phase, wherein upon receipt of the survey, the system can transition to the next phase, or even a final phase; Examiner’s Note: The physical requisite effects would be, for example, the downhole survey indicating the drill bit has tagged the bottom of wellbore, which can then lead to a transition to the drill-ahead phase.); 
executing the plan utilizing a controller and a continuous model of time that controls execution of the plan according the conditions of the operational file (paragraph [0060] teaches the dynamic phase machines include a number of software components for each phase-specific constraints used to limit the operations performed by the agents, wherein the contextual data associated with the ; 
acquiring sensor data during the executing of the plan ([0045] teaches the agents controlling the various phases receiving downhole surveys to authorize the continued execution of the plan, wherein [0042] teaches the system receives data from external sensors and data acquisition hardware/software associated with a process, as well as [0097] teaches control over drilling operations relies on a number of sensed variables related to the phase machines; see also: [0053]); 
25during the executing of the plan, for one of the sequential durative actions, increasing flexibility of the plan by reducing demand for re-planning by implementing at least one of the conditions of the operational file until the sensor data indicate occurrence of the expected detectable physical effect for the one of the sequential durative actions Amd w/RCE re: Final OA of 12 Dec. 2020Page 3 of 18([0118] teaches the drilling is initiated at an appropriate drilling rate until the system reaches a specific hole depth, and wherein [0155] teaches monitoring the hole or bit depth to compare it to the master plan to determine if the section is finished upon reaching a specific depth (i.e. expected detectable physical effect for the one of the sequential durative actions), wherein [0198-0199] teaches the flexibility afforded by the dynamic phase machine system allows for an innumerable number and type of phases and agents, wherein the system can perform calibration to improve accuracy and repeatability of the drilling process and ensure the correct set of actions are performed, wherein the system can avoid and understand “no-go” areas of drilling parameter settings, including, for example [0137-0140] teach the torque can be monitored in order to detect a condition prior to the pipe breaking, such as maximum torque, and stopping pipe rotation; see also: [0069]); 
Ser. No. 15/536,693responsive to the indication of the expected detectable physical effect and independent of time, continuing the executing of the plan for another one of the sequential durative actions ([0045] teaches the master plan can correlate data with spatial parameters so that the drilling parameters returned ; 
responsive to the executing of the plan for the another one of the sequential 5durative actions, determining that one of the conditions of the operational file is not met according to the sensor data ([0045] teaches the master plan can correlate data with spatial parameters so that the drilling parameters returned to the requesting agents are based on the depth of the drilling process, wherein [0118] teaches the drilling is initiated at an appropriate drilling rate until the system reaches a specific hole depth, and wherein [0155] teaches monitoring the hole or bit depth to compare it to the master plan to determine if the section is finished upon reaching a specific depth objective, as well as in [0137-0140] teach the torque can be monitored in order to detect a condition prior to the pipe breaking by stopping pipe rotation; Examiner’s Note: The condition not being met is the identified bit depth objective.).
	Although Chapman discloses executing a hybrid planner using a deterministic model to generate a plan for the rigsite…, Chapman does not explicitly teach executing a hybrid planner using a deterministic model in a Planning Domain Definition Language (PDDL) to generate a plan for rigsite operations performed using rigsite equipment that integrates the operational data of the operational file to 15make the plan non-deterministic, and responsive to the determining that one of the conditions of the operational file is not met, determining a physical state using at least the sensor data and issuing an instruction for executing the hybrid planner to generate a revised plan using the 10physical state as an initial physical state of the revised plan.
	From the same or similar field of endeavor, Quintero teaches executing a hybrid planner using a deterministic model in a Planning Domain Definition Language (PDDL) to generate a plan…operations performed using… equipment that integrates the operational data of the operational file to 15make the plan non-deterministic (Pg. 4, Col 1, “II. AUTOMATED PLANNING,” Examiner’s Note: Examiner is utilizing the page notation on the upper corners of the pages, not of the document length itself. Therefore, the reference starts at Page 3 and ends on Page 13.), 
and responsive to the determining that one of the conditions of the operational file is not met, determining a physical state using at least the sensor data and issuing an instruction for executing the hybrid planner to generate a revised plan using the 10physical state as an initial physical state of the revised plan (Pg. 6, “C. Monitoring,” teaches monitoring the actions in the non-deterministic planning domain in order to supervise the achievement of goals, wherein the system can verify the execution state by monitoring low level action sensor readings and determining if a failure occurs, which would lead to determining if re-planning is required to fulfill goals, and wherein Pg. 3, Second Col discloses determining that the system needs replanning, then the system will generate a new PDDL problem from the current high level state and executes the planner with the same domain and new problem, as well as in Pg. 7, “D. Planning” teaches in the case of replanning, the planning module will receive the high level state and the entire process will being again using this state as the new initial state; see also: Page 3, Col 2, Page 5, Fig. 4). 
The combination of Chapman, as modified by Quintero, teaches all the limitations of the claim above. The deterministic and non-deterministic drill planning of the base reference Chapman, as modified by the deterministic and non-deterministic PDDL planning of Quintero, teaches all the limitations of the present claims. The Quintero reference is provided as an analogous reference to Chapman because it is deemed pertinent to the base teachings, specifically because they both aim to solve the problems related to the limited nature of deterministic modeling in a domain planning setting. Quintero, similar to Chapman, seeks to solve the problem relating to uncertainty of task execution in the real world and the 
Regarding claims 55 and 60, the claims recite limitations already addressed by the rejection of claim 50 above. Regarding claim 55, Chapman teaches a system comprising: 25a processor (paragraph [0051] teaches a processor); and a memory storing a program having instructions for causing the processor to (paragraph [0051] teaches a processor coupled to a memory). Regarding claim 60, Chapman teaches a non-transitory computer readable medium storing a program having instructions for 
	
Regarding claims 51 and 56, the combination of Chapman and Quintero teach all the limitations of claims 50 and 55 above. 
Chapman further teaches comprising providing the operational file as an input to the hybrid planner ([0060] teaches the contextual data used to coordinate the activities of agents implementing a particular phase machine, such as the master plan or the various drill rig data, can be stored in XML files and editable by external editor; Examiner’s Note: As the file is editable via an external editing software, it would have to be then inputted into the system for implementation.).

Regarding claims 52 and 57, the combination of Chapman and Quintero teach all the limitations of claims 50 and 55 above. 
	However, Chapman does not explicitly teach wherein the conditions of the operational file are not present in the deterministic model.
	From the same or similar field of endeavor, Quintero further teaches wherein the conditions of the operational file are not present in the deterministic model (Pg. 4, “II. Automated Planning,” teaches utilizing PPDDL for planning in a non-deterministic environment, which can allow a user to include information about the probabilities of different effects of action execution, as well as Pg. 6, Col 2, “C. Monitoring,” teaches utilizing a module to supervise the execution of the plan in the non-deterministic planning domain; see also: Abstract; Examiner’s Note: Examiner is interpreting the conditions of the file as being directed to the non-deterministic aspects of the plan, which would not be present in the deterministic model.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Quintero to incorporate the further 

Regarding claims 53 and 58, the combination of Chapman and Quintero teach all the limitations of claims 50 and 55 above. 
	Chapman further teaches wherein the rigsite operations comprise drilling ([0045] teaches the agents perform an oil & gas process form a master plan that stores tripping schedules and drill parameters, as well as [0049] teaches the data from the master plan associated with the oil & gas process may be retrieved during execution of the drilling process, wherein [0003] teaches the drilling is for a wellbore; see also: [0060]). 

Claims 54 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 20130231787 A1) in view of Quintero et al. (Control of Autonomous Mobile Robots with Automated Planning, 2011) and further in view of Xue et al. (US 20160290118 A1).

Regarding claims 54 and 59, the combination of Chapman and Quintero teach all the limitations of claims 53 and 58 above. 
	However, Chapman does not explicitly teach wherein the deterministic model specifies rates of penetration for multiple stands that are to be drilled such that drill bit wear does not reach zero mid-way through drilling of one of the multiple stands.
	From the same or similar field of endeavor, Xue teaches wherein the deterministic model specifies rates of penetration for multiple stands that are to be drilled such that drill bit wear does not reach zero mid-way through drilling of one of the multiple stands ([0068] teaches producing
 dynamic, deterministic prediction model to evaluate the downhole drilling equipment include the drill string, wherein [0048] teaches the downhole drilling equipment includes drill bits that may need to be changed because the drill bits experience wear, and wherein [0065] teaches the downhole drilling equipment has fast and slow considerations, wherein the slow considerations include the bit wear and the fast considerations include RPM at bit, WOB, pressure, and more, and wherein [0041] teaches determining an ideal control input including the rate of penetration or RPM for the downhole drilling equipment; see also: [0072]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chapman and Quintero to incorporate Xue to include wherein the deterministic model specifies rates of penetration for multiple stands that are to be drilled such that drill bit wear does not reach zero mid-way through drilling of one of the multiple stands. One would have been motivated to do so in order to maximize the rate of penetration of the planned wellbore path by evaluating the underlying dynamics that represent the changing condition of the drilling operations (Xue, [0062]). By incorporating Xue into Chapman, one would have been able to provide a deterministic, dynamic model of the bit wear model, which can be adapted for use in more closely tracking a planned wellbore path (Xue, [0042, 0068]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pilgrim et al. (US 20130025937 A1) discloses using deterministic timing for a continuous drilling system to allow all sequence response times to be ascertained 
Dashevsky et al. (US 20160273330 A1) discloses modeling the drillability estimate of a well based on the bit wear relative to the rate of penetration, wherein a non-deterministic model of the parameters is created
Moran et al. (US 6424919 B1) discloses outputting a planned expenditure of the drill bit’s useful life through evaluating the drilling rate of penetration (ROP), drilling hours accumulated on the bit of interest, remaining life of the bit, and predictions associated with the expected remaining life of the bit to prevent catastrophic failure of the drill bit
Little et al. (Probabilistic Planning vs Replanning, 2007] discloses a replanning strategy can be adapted by recursively solving the deterministic problem for every possible contingency of the corresponding probabilistic plan
Iocchi et al. (Strong Cyclic Planning with Incomplete Information and Sensing, 2004) discloses performing contingency planning with non-deterministic control using a PDDL like syntax 
Muise et al. (Improved Non-Deterministic Planning by Exploiting State Relevance) discloses non-deterministic and deterministic planning for a strong cyclic cycle
Fox et al. (PDDL2.1: An Extension to PDDL for Expressing Temporal Planning Domains) discloses representing deterministic mixed discrete continuous domains as planning domains

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683